Citation Nr: 1133901	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-37 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1973 and from October 1973 to September 1991.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from June 2006, November 2007, and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, denied an increased rating for temporomandibular joint (TMJ) pain and denied service connection for a right shoulder disability, bilateral hearing loss, low back pain, left knee pain, depression, and posttraumatic stress disorder (PTSD).  In December 2009, the Board granted service connection for a psychiatric disorder to include PTSD, denied service connection for a low back disability, and denied an increased rating for TMJ pain.  The remaining claims were remanded for additional development.  

In a March 2011 decision, the RO granted service connection and assigned an initial noncompensable evaluation for left ear hearing loss.  

During his Board hearing, the Veteran testified that he is unable to continue in his job due to his PTSD symptoms.  In May 2011, he submitted a letter from his VA physician, who states that she advised the Veteran to seek a disability retirement because he is no longer able to function in a work environment due to his posttraumatic stress disorder (PTSD).  The issues of entitlement to an increased evaluation for PTSD and a total disability rating due to individual unemployability (TDIU) have been raised by the record but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.

The issue of service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

On April 12, 2011, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal with regard to the claims for service connection for a left knee disability and a right shoulder disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, with regard to his claims for service connection for a left knee disability and a right shoulder disability, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.

In correspondence received by VA on April 12, 2011, the Veteran requested withdrawal of the appeal as to the claims for service connection for a left knee disability and a right shoulder disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to those claims.  Accordingly, the Board does not have jurisdiction to review the appeal as to the claims for service connection for a left knee disability and a right shoulder disability, and they must be dismissed.


ORDER

The appeal as to the claim for service connection for a left knee disability is dismissed.

The appeal as to the claim for service connection for a right shoulder disability is dismissed.


REMAND

This appeal arises in part from a claim for service connection for bilateral hearing loss.  As noted above, service connection for left ear hearing loss was granted by a March 2011 rating decision.  The issue of service connection for right ear hearing loss remains on appeal; however, this issue was not readjudicated in a Supplemental Statement of the Case, as requested in the December 2009 remand.  This omission constitutes a procedural error requiring correction upon remand.  38 C.F.R. §§ 19.9, 19.31; see also Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

The Veteran's claim of entitlement to service connection for right ear hearing loss should be readjudicated.  If the determination remains unfavorable, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


